Case:19-07432-ESL13 Doc#:31 Filed:04/29/20 Entered:04/29/20 15:32:54                           Desc: Main
                           Document Page 1 of 5


                                IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF PUERTO RICO

          In Re
          RICARDO GONZALEZ CRUZ                                Case No.        19-07432-ESL
          xxx-xx-6445
                                                               Chapter         13


          Debtor

                     MOTION TO AMEND SCHEDULE E/F, CERTIFICATE OF SERVICE
                                AND NOTICE TO ADDED CREDITOR

       TO THE HONORABLE COURT:

               COMES Now the Debtor represented by the undersigned counsel, and respectfully states

       and prays as follows:

               1.   On today’s date the Debtors are filing an Amended Schedule E/F, with the purpose

       of updating the address of the following creditor with the following address:

                    a. PENTAGON FEDERAL CREDIT UNION BANKRUPTCY DEPT.
                       PO BOX 1432 Alexandria VA 22313-2032

               2.      Such Amended Schedule and a copy of the original Notice of 341 Meeting of

       Creditors Exhibit 1 is also being sent via US Mail to the added creditor listed above at the above

       mailing address, in compliance with Local Bankruptcy Rule 1009-1(c)(1).

               WHEREFORE, Debtors hereby pray from this Honorable Court to take notice of the above.

                                                      NOTICE
               Within fourteen (14) days after service as evidenced by the certification, and an additional
       three (3) days pursuant to Fed. R. Bank. P. 90006(f) if you were served by mail, any party against
       whom the Amended Schedule has been served, or any other party to the action who objects to
       the relief sought herein, shall serve and file an objection or other appropriate response to this
       paper with the Clerk’s office of the US Bankruptcy Court of the District of Puerto Rico. If no
       objection or other response is filed within the time allowed herein, the Amended Schedule will be
       deemed unopposed and may be granted unless: (i) the requested relief is forbidden by law: (ii)
       the requested relief is against public policy, or (iii) in the opinion of the court, the interest of justice
       requires otherwise.

                             ADDITIONAL NOTICE TO ADDED CREDITOR(S)
             Additional Notice to the Added Creditor(s) in accordance with Local Bankruptcy Rule
       1009-1 (c)(2): You have a right to file a Proof of Claim within ninety (90) days of service of this
       document, or within the time set for previously scheduled creditors to file Proofs of Claim,

                                                                                                           . Ed. 1/25/18
Case:19-07432-ESL13 Doc#:31 Filed:04/29/20 Entered:04/29/20 15:32:54                       Desc: Main
                           Document Page 2 of 5


       whichever is later; or within such other time as allowed by Fed. R. Bankr. P. 9006(c) and ordered
       by the Court.
                 Moreover, creditors added after the section 341 meeting of creditors has commenced are
       entitled to reconvene the 341 meeting, upon request to the United States Trustee, unless the
       court orders otherwise.
                 In Chapter 7 Cases creditors also have a right to file complaints under 11 USC sec. 523
       and 727, and objections to the debtor’s claim of exemptions, within sixty (60) days of service of
       this Motion, or within the time set for the creditors to file those complaints or objections, whichever
       is later.
                                            CERTIFICATE OF SERVICE
                 I HEREBY CERTIFY that on this same date, I electronically filed the foregoing with the
       Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
       CM/ECF participants including the US Trustee, and the Case Trustee.

              I FURTHER CERTIFY to have sent the present document through certificateofservice.com
       which will send it by regular US Mail to the added creditor(s) at the above stated mailing address,
       in compliance with Local Bankruptcy Rule 1009-1(c)(1).

              RESPECTFULLY SUBMITTED.

              In San Juan, Puerto Rico, this April 29, 2020.




                                                                               Attorneys for Debtors

                                                                                      PO Box 191757
                                                                            San Juan, PR 00919-1757

                                                                         /s/ Enrique M. Almeida, Esq.
                                                                           Enrique M. Almeida, Esq.
                                                                                   USDC-PR 217701
                                                                 enrique.almeida@almeidadavila.com

                                                                            /s/ Zelma B. Davila, Esq.
                                                                              Zelma B. Dávila, Esq.
                                                                                  USDC- PR 218913
                                                                    zelma.davila@almeidadavila.com




                                                                                                       . Ed. 1/25/18
          Case:19-07432-ESL13 Doc#:31 Filed:04/29/20 Entered:04/29/20 15:32:54                                                                              Desc: Main
                                     Document Page 3 of 5
 Fill in this information to identify your case:

 Debtor 1                   RICARDO JAVIER GONZALEZ CRUZ
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF PUERTO RICO

 Case number            19-07432-ESL
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          ORIENTAL BANK                                           Last 4 digits of account number         2150                                                        $2,465.29
              Nonpriority Creditor's Name
              BANKRUPTCY DEPT                                         When was the debt incurred?             11/4/19
              PO BOX 195115
              SAN JUAN, PR 00919
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   CREDIT CARD




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              37136                                                Best Case Bankruptcy
         Case:19-07432-ESL13 Doc#:31 Filed:04/29/20 Entered:04/29/20 15:32:54                                                                             Desc: Main
                                    Document Page 4 of 5
 Debtor 1 RICARDO JAVIER GONZALEZ CRUZ                                                                    Case number (if known)          19-07432-ESL

           PENTAGON FEDERAL CREDIT
 4.2       UNION                                                     Last 4 digits of account number        9211                                                $19,030.02
           Nonpriority Creditor's Name
           BAKRUPTCY DEPT.                                           When was the debt incurred?            11/4/19
           PO BOX 1432
           Alexandria, VA 22313-2032
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   CREDIT CARD

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                 Total Claim
                        6f.    Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                         6g.       $                           0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.    Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                               here.                                                                                   $                      21,495.31

                        6j.    Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                      21,495.31




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
          Case:19-07432-ESL13 Doc#:31 Filed:04/29/20 Entered:04/29/20 15:32:54                                                          Desc: Main
                                     Document Page 5 of 5




 Fill in this information to identify your case:

 Debtor 1                    RICARDO JAVIER GONZALEZ CRUZ
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF PUERTO RICO

 Case number              19-07432-ESL
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ RICARDO JAVIER GONZALEZ CRUZ                                          X
              RICARDO JAVIER GONZALEZ CRUZ                                              Signature of Debtor 2
              Signature of Debtor 1

              Date       April 20, 2020                                                 Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
